Citation Nr: 0809549	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-30 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1939 to March 
1945.  He died in February 2005.  The appellant is his 
surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the claims.  


FINDINGS OF FACT

1.  The veteran's death certificate lists the cause of death 
as ventricular fibrillation, due to (or as a likely 
consequence of) acute coronary syndrome.  

2.  Neither ventricular fibrillation nor acute coronary 
syndrome were present in service or are shown to be 
etiologically related to service.

3.  There is no competent medical evidence of record showing 
an etiological relationship between the veteran's service-
connected psychoneurosis with reactive depression and his 
ventricular fibrillation and/or acute coronary syndrome.

4.  During the veteran's lifetime, service connection was in 
effect for psychoneurosis with reactive depression, rated as 
30 percent disabling, effective April 1, 1946.  

5.  At no time during the veteran's lifetime was a total 
disability rating in effect.




CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 
(2007).  

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not 
been met.  38 U.S.C.A. §§ 1155, 1318 (West 2002); 38 C.F.R. 
§§ 3.22, 20.1106 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection for the cause of the veteran's death

Dependency and Indemnity Compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2007).

A veteran's death may be service connected if the death 
resulted from a disability incurred or aggravated in the line 
of duty in the active military, naval or air service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a) 
(2007).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  38 C.F.R. § 3.312(b) 
(2007).  A disability is a contributory cause of death if it 
contributed substantially or materially to the cause of 
death, combined to cause death, aided or lent assistance to 
producing death.  38 C.F.R. § 3.312(c) (2007).

Service connection will be granted if the evidence shows that 
a disease or injury resulting in current disability was 
incurred during active service or, if pre-existing, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for a disability diagnosed after discharge when all the 
evidence establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d) (2007).  Service connection is also 
provided for a disability which is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310 (2007).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2007).

The appellant contends that the veteran's service-connected 
psychiatric disorder contributed to his death.  She asserts 
that numerous studies have shown that people with mental 
disorders have a heightened level of physiological arousal as 
measured by cardiovascular reactivity (increased heart rate 
and blood pressure).  The appellant further contends that 
these studies clearly show a correlation between mental 
conditions and the development of heart conditions.  See 
February 2005 VA Form 21-534; June 2005 notice of 
disagreement (NOD); VA Forms 9 dated September 2005 and 
October 2005.  

In pertinent part, the evidence shows that the veteran was 
admitted to North Central Medical Center in January 2005 due 
to atrial fibrillation with increasing weakness, fatigue, 
lethargy, confusion and disorientation.  His past medical 
history was significant for supraventricular tachycardia, 
heart failure and hypothyroidism.  A February 2005 
echocardiogram resulted in impressions of (1) mild aortic 
root dilatation; (2) mild right ventricular enlargement; (3) 
estimated ejection fraction of 15% with marked generalized 
hypokinesis with akinesis of anteroseptal apical wall; (4) 
moderate to marked mitral valve regurgitation; (5) severe to 
marked tricuspid valve regurgitation; (6) pulmonic valve 
regurgitation; (7) insignificant pericardial effusion; and 
(8) deceleration time of 80 milliseconds consistent with 
severe restrictive pathology and poor prognosis.  His 
assessments included multi-organ failure with hypovolemic 
shock secondary to low hemoglobin and possible 
gastrointestinal bleed; supraventricular tachycardia 
secondary to hypovolemic shock; congestive heart failure 
secondary to hypovolemic shock; renal failure secondary to 
shock; metabolic acidosis with respiratory alkalosis; and 
pneumonia with parapneumonic effusion.  The veteran was 
managed with hospice care and died in February 2005.

The RO sought a VA medical opinion to address appellant's 
contentions, which was provided in July 2005.  The VA 
examiner indicated that it was obvious the veteran was not 
dying because of any anxiety problem.  Though he did have a 
30 percent service-connected disability for anxiety disorder, 
the veteran was dying because of multi-organ deficits; very 
severe anemia was the most strongly contributing factor 
causing his hypovolemic shock.  The examiner further reported 
that anxiety disorder does not cause such anemia and cardiac 
problems and noted that the veteran's life long neurotic 
condition did not cause any physical collapse or cardiac 
condition.  The examiner also reported the absence evidence 
in the available records concerning treatment and indicated 
that there was no evidence the veteran was taking psychiatric 
medication.  

The VA examiner reviewed the records associated with the 
veteran's February 2005 hospitalization and noted that 
further analysis of the veteran's medical condition was seen 
in his files and showed valvular problem with regurgitation 
in the pulmonary and mitral valves.  These chronic conditions 
gradually led to the weakness the veteran experienced a few 
weeks prior to his admission and to his extremely low 
hemoglobin, which was the reason for his hypovolemic shock, 
with direct cause of his death.  It was the examiner's 
opinion that the veteran's psychiatric condition did not 
contribute to his demise at age 90; multi-organ deficit is a 
serious possibility and actuality in this case.  

Appellant thereafter submitted two documents in support of 
her claim.  One is an article from The National Center for 
Post-Traumatic Stress Disorder (PTSD), which references a 
study where PTSD patients experience an excess of 
cardiovascular disease (CVD) risk factors.  The other 
document is literature prepared by the makers of Flavay Plus, 
which states that chronic stress causes constriction of blood 
vessels and "sticky" blood platelets that could lead to 
heart attacks and stroke.  

In light of the documents submitted by appellant, the Board 
sought a specialist's opinion in August 2007 to determine 
whether, based on all the available evidence of record, it 
was at least as likely as not (probability of 50 percent or 
greater) that the veteran's service-connected psychoneurosis 
with reactive depression, or any other disease or disability 
first manifest in service, either caused or contributed 
substantially or materially to the cause(s) of his death.  

The requested opinion was provided Dr. P.M.L., Chief of 
Cardiology at the VA Medical Center in Oklahoma City.  Dr. 
L's opinion was that it is not at least as likely as not that 
the veteran's service-connected psychoneurosis with reactive 
depression, or any other disease or disability first manifest 
in service, either caused or contributed materially to the 
cause of death.  Dr. L indicated that although there is 
mounting evidence that depressive symptoms are associated 
with increased cardiovascular risk, it remains uncertain 
whether the symptoms play a causative role or whether they 
are primarily a marker or prodrome of an evolving event.  He 
went on to say that individuals at low risk of having 
atherosclerotic disease or vulnerable plaques might not 
require intervention for major emotional stress since their 
absolute risk of an event attributable to the trigger is low.  
He further noted that although pharmacological therapy 
improves quality of life, it has not been demonstrated to 
reduce major adverse cardiac events.  In addition, long-term 
behavioral and pharmacologic measures directed at traditional 
risk factors, such as hypertension and hyperlipidemia, should 
reduce the likelihood that a trigger would produce an acute 
cardiovascular event by reducing the atherosclerotic burden, 
the number of vulnerable plaques, and the vulnerability of 
individual plaques.  Dr. L also supplemented his statements 
with medical information conducted in a study.  

Service connection for the cause of the veteran's death is 
not warranted.  The veteran died in February 2005 at the age 
of 89, three days shy of his ninetieth birthday and 
approximately sixty years after his discharge from service.  
As indicated in the Death Certificate, the immediate cause of 
death was ventricular fibrillation, due to (or as a likely 
consequence of) acute coronary syndrome.  

The veteran's service medical records reveal that he reported 
episodes of heart palpitations with skipping of beats and 
expressed concern of developing serious heart disease.  These 
records also reveal that a slight systolic murmur was 
detected in October 1944.  The service medical records do 
not, however, show that the veteran developed ventricular 
fibrillation or acute coronary syndrome during service.  The 
Board notes that the earliest evidence of record containing a 
cardiovascular diagnosis is related to the February 2005 
hospitalization at North Central Medical Center, shortly 
before his death.  The evidence of record also fails to show 
that the veteran's ventricular fibrillation or acute coronary 
syndrome was etiologically related to events during active 
military service.  Furthermore, there is no competent medical 
evidence of record showing that the veteran's service-
connected psychoneurosis with reactive depression was 
etiologically related to his ventricular fibrillation or 
acute coronary syndrome.  

While the Board acknowledges the contentions set forth by the 
appellant and the documentation she submitted in support of 
her claim, the medical opinions of record are against the 
claim.  See July 2005 opinion provided by VA examiner (the 
veteran's psychiatric condition did not contribute to his 
death; his neurotic condition did not cause any physical 
collapse or cardiac condition); October 2007 opinion provided 
by Dr. L (not at least as likely as not that the veteran's 
service-connected psychoneurosis with reactive depression, or 
any other disease or disability first manifest in service, 
either caused or contributed materially to the cause of 
death).  These two medical opinions were based upon review of 
the claims folder and the facts specific to this veteran's 
case.  On the other hand, the documentation provided by the 
appellant is not specific to the veteran's case.  To the 
extent that the appellant is attempting to extrapolate from 
these documents that the veteran's psychoneurosis with 
reactive depression was related to the cause of his death, 
such extrapolation would constitute nothing more that an 
unsubstantiated medical opinion by a lay person rather than a 
conclusion based on the medical evidence of record.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In the absence of competent medical evidence showing that the 
veteran's service-connected psychoneurosis with reactive 
depression was either the principal or contributory cause of 
his death, or was related to his fatal ventricular 
fibrillation and/or acute coronary syndrome, the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.


II.	DIC under 38 U.S.C.A. § 1318

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of 
DIC to an eligible surviving spouse in cases where a 
veteran's death was not service connected, provided the 
veteran was in receipt of or "entitled to receive" 
compensation for a service-connected disability that was 
rated by VA as totally disabling (100 percent) (1) for a 
continuous period of at least 10 years immediately preceding 
death; or (2) continuously since the veteran's release from 
active duty and for at least five years immediately preceding 
death.  See 38 C.F.R. § 3.22 (2007).  

Evidence of record indicates that the veteran was granted 
service connection for psychoneurosis, reactive depression, 
with a 30 percent disability evaluation effective March 18, 
1945.  See March 1945 rating decision.  The disability was 
subsequently recharacterized as moderately severe 
psychoneurosis anxiety state and the effective date was 
changed to April 1, 1946.  See April 1948 rating decision.  
At no time prior to his death in February 2005 had the 
veteran been awarded a 100 percent disability evaluation.  As 
such, the appellant does not meet the basic eligibility 
requirements for entitlement to DIC benefits under 
38 U.S.C.A. § 1318, and the claim must be denied.  

In addition, the appellant has not specifically alleged that 
there was clear and unmistakable error (CUE) in any prior 
final rating decisions.  As such, no further action or 
consideration is warranted.  See National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
314 F.3d 1373 (Fed. Cir. 2003) (NOVA II).

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the May 2005 rating decision that is 
the subject of this appeal, appellant was advised of the 
evidence necessary to substantiate her claim for service 
connection for the cause of the veteran's death and of her 
and VA's respective duties in obtaining evidence.  She was 
also asked to send any evidence in her possession that 
pertained to the claim.  See April 2005 letter.  Accordingly, 
the duty to notify has been fulfilled concerning this claim.  

The Board acknowledges that appellant was not notified of 
what evidence was needed to substantiate a claim for DIC 
under 38 U.S.C.A. § 1318 until after she initiated her 
appeal.  This is, at most, a technical defect that posed no 
prejudice to appellant, as she was later provided with such 
notice.  See August 2005 statement of the case (SOC).  There 
is no indication that the notice issued after the initial 
adjudication has prevented appellant from providing evidence 
necessary to substantiate her DIC claim and/or affected the 
essential fairness of the adjudication of the claim, or that 
the record is incomplete due to VA action or inaction with 
respect to notification.  See Pelegrini, 18 Vet. App. at 120.  
The Board also finds no prejudice to the appellant in 
proceeding with the issuance of a final decision; since both 
claims are being denied, she has not been prejudiced by VA's 
failure to provide specific notice as to the effective date 
of any grant of DIC benefits.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006); March 2006 letter.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  In this case, the veteran's 
service and private medical records have been associated with 
the claims file and VA sought two medical opinions.  In 
addition, VA informed the appellant that it was giving her an 
opportunity to submit additional medical evidence.  See 
October 2007 letter.  Appellant advised the RO that she had 
no further evidence to submit.  See October 2007 medical 
opinion response form; November 2007 statement in support of 
claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to appellant.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

DIC under 38 U.S.C.A. § 1318 is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


